Case 2:16-ap-01332-RK       Doc 31 Filed 05/30/19 Entered 05/30/19 16:14:09              Desc
                              Main Document Page 1 of 4


 1

 2
                                                               FILED & ENTERED
 3

 4                                                                   MAY 30 2019

 5                                                              CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
                                                                BY bakchell DEPUTY CLERK
 6

 7                                      NOT FOR PUBLICATION

 8                            UNITED STATES BANKRUPTCY COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                        LOS ANGELES DIVISION
11
     In re:                                        Case No. 2:16-bk-15692-RK
12
     RAMA KRISHNA CHAPARALA,                       Chapter 7
13

14                         Debtor.                 Adv. No. 2:16-ap-01332-RK

15                                                 ORDER GRANTING IN PART AND
     ALL IN ONE TRADING, INC.,                     DENYING IN PART PLAINTIFF'S
16                                                 MOTION FOR SUMMARY JUDGMENT,
                           Plaintiff,              OR ALTERNATIVELY, PARTIAL
17
                                                   SUMMARY ADJUDICATION
18            vs.                                  REGARDING NONDISCHARGEABILITY
                                                   OF DEBT UNDER 11 U.S.C. § 523
19   RAMA KRISHNA CHAPARALA;
     RK TRADING,                                   Date:    May 28, 2019
20                                                 Time:    2:30 p.m.
                           Defendants.             Place:   Courtroom 1675
21
                                                            255 E. Temple Street
22                                                          Los Angeles, CA 90012

23
              This adversary proceeding came on for hearing before the undersigned United
24
     States Bankruptcy Judge on May 28, 2019 at 2:30 p.m. on the motion of Plaintiff All in One
25
     Trading, Inc., for summary judgment, or alternatively, partial summary adjudication
26
     regarding nondischargeability of debt under 11 U.S.C. § 523. Anthony J. Napolitano, of the
27
     law firm of Buchalter, APC, appeared for Plaintiff. No appearance was made on behalf of
28

                                                 -1-
Case 2:16-ap-01332-RK      Doc 31 Filed 05/30/19 Entered 05/30/19 16:14:09          Desc
                             Main Document Page 2 of 4


 1 Defendant Rama Krishna Chaparala. Moreover, Defendant did not file any written

 2 opposition to the motion or a statement of genuine issues as required by Local Bankruptcy

 3 Rule 7056-1.

 4         Having considered the unopposed moving papers, the written and oral arguments

 5 on behalf of Plaintiff, and the lack of opposition of Defendant, the court rules as follows:

 6         1.     The motion is granted in part and denied in part.

 7         2.     The motion is granted pursuant to Federal Rule of Bankruptcy Procedure

 8 7056 and Federal Rule of Civil Procedure 56(g) as to summary adjudication of Plaintiff’s

 9 Undisputed Material Facts, Numbers 1 through 87, in its Statement of Undisputed Facts in
10 Support of Motion for Summary Judgment, or Alternatively, Partial Summary Adjudication

11 Regarding Nondischargeability of Debt under 11 U.S.C. § 523, Docket Number 22, filed on

12 April 11, 2019, and such facts are deemed established for purposes of this adversary

13 proceeding.

14         3.     The motion is denied as to the request for full summary judgment because

15 the motion did not request summary judgment on all of the claims in the complaint, that is,

16 only summary judgment was requested for the claims under 11 U.S.C. § 523, and not for

17 claims under 11 U.S.C. § 727.

18         4.     The motion is denied as to Plaintiff’s assertion of issue preclusion because its

19 issue preclusion analysis is flawed and deficient. Plaintiff’s issue preclusion analysis is
20 flawed because it is based on federal common law which may apply to a federal court

21 judgment, which was the case in Bane v. Hajime Sorayama (In re Bane), No. CC-09-1108

22 MoPaH, 2010 Bankr. LEXIS 3067 (9th Cir. BAP 2010) (unpublished memorandum opinion),

23 the case relied upon by Plaintiff which applied issue preclusion based on a prior judgment

24 of a federal district court. However, in this case in which the prior judgment was a

25 judgment of a state court, the law of the state governs the applicability of issue preclusion

26 here, and thus, California law dictates here whether issue preclusion applies. In re Plyam,
27 530 B.R. 456, 462 (9th Cir. BAP 2015), citing inter alia, Harmon v. Kobrin (In re Harmon),

28 250 F.3d 1240, 1245 (9th Cir. 2001) and Lucido v. Superior Court, 51 Cal.3d 335, 341-343

                                                  -2-
Case 2:16-ap-01332-RK      Doc 31 Filed 05/30/19 Entered 05/30/19 16:14:09           Desc
                             Main Document Page 3 of 4


 1 (1990). Plaintiff’s issue preclusion analysis is deficient because it does not show how it is

 2 entitled to judgment as a matter of law as required by Federal Rule of Bankruptcy

 3 Procedure 7056 and Federal Rule of Civil Procedure 56(a) because neither the motion nor

 4 the proposed conclusions of law in the Statement of Undisputed Facts show that the

 5 elements of issue preclusion or collateral estoppel under applicable California law are

 6 satisfied in this case since these elements are not discussed in either pleading. Southern

 7 California Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir. 2003)(the party with the

 8 burden of persuasion at trial “must establish beyond controversy every essential element of

 9 its [ ] claim”)(citation and internal quotation marks omitted).
10         5.     The motion is denied as to Plaintiff’s assertion of issue preclusion based on

11 the state court judgment based on a jury finding of malice, oppression or fraud because the

12 case law indicates that a factual finding of malice, oppression or fraud in the disjunctive

13 under California law may not meet the standard for issue preclusion on a claim under 11

14 U.S.C. § 523(a)(6) as held and discussed by the Bankruptcy Appellate Panel of the Ninth

15 Circuit in In re Plyam, 530 B.R. 462-471. Plaintiff has not shown that the requirements of

16 the prior state court judgment based on a finding of “malice, oppression or fraud” in the

17 disjunctive under California law meets the requirements of 11 U.S.C. §523(a)(6) as set

18 forth in In re Plyam.

19         6.     Plaintiff does not show how it is entitled to as a matter of law as required by
20 Federal Rule of Bankruptcy Procedure 7056 and Federal Rule of Civil Procedure 56(a)

21 based on issue preclusion for its claims under 11 U.S.C. § 523(a)(4) because neither the

22 motion nor the proposed conclusions of law in the Statement of Undisputed Facts show

23 that the elements of a claim under 11 U.S.C. § 523(a)(4) are satisfied in this case since

24 Plaintiff does not show how the evidence supports each and every element of such claim in

25 either pleading. Southern California Gas Co. v. City of Santa Ana, 336 F.3d at 889; see

26 also, In re Plyam, 530 B.R. at 471-473. That is, while these pleadings may state the
27 elements of the claims, they do not set forth and cite the uncontroverted evidence which

28 supports each and every element of the claims.

                                                  -3-
Case 2:16-ap-01332-RK       Doc 31 Filed 05/30/19 Entered 05/30/19 16:14:09              Desc
                              Main Document Page 4 of 4


 1          7.      Plaintiff does not show how it is entitled to judgment as a matter of law as

 2 required by Federal Rule of Bankruptcy Procedure 7056 and Federal Rule of Civil

 3 Procedure 56(a) based on issue preclusion for its claims under 11 U.S.C. § 523(a)(6)

 4 because neither the motion nor the proposed conclusions of law in the Statement of

 5 Undisputed Facts show that the elements of a claim under 11 U.S.C. § 523(a)(6) are

 6 satisfied in this case since Plaintiff does not show how the evidence supports each and

 7 every element of such claim in either pleading. Southern California Gas Co. v. City of

 8 Santa Ana, 336 F.3d at 889; see also, In re Plyam, 530 B.R. at 462-471; International

 9 Business Investment, Inc. v. Park (In re Park), No. 2:14-bk-28415 RK, Adv. No. 2:14-ap-
10 01835 RK (Bankr. C.D. Cal. 2017) (unpublished memorandum opinion). That is, while

11 these pleadings may state the elements of the claims, they do not set forth and cite the

12 uncontroverted evidence which supports each and every element of the claims.

13          8.      The denial of the motion in part is without prejudice to Plaintiff filing a further

14 motion addressing the concerns raised by the court in this order.

15          9.      The continued hearing on the motion set for June 25, 2019 at 1:30 p.m. is

16 hereby vacated in light of this order ruling on the motion.

17          IT IS SO ORDERED.

18                                           ###

19
20

21

22

23
     Date: May 30, 2019
24

25

26
27

28

                                                     -4-
